Case 6:20-cv-00480-ADA Document 82-3 Filed 03/17/21 Page 1 of 41




          EXHIBIT 1
 Dec-28-2001 17:21 Case  6:20-cv-00480-ADA Document 82-3
                     From-S&B/F&Co                                          PageP2.004of 41 F-543
                                                      +613 Filed 03/17/21 T-051

                      PATENT APPLICATION TRANSMITTAL LETTER                                                              Docket No.
                                                (Small Entity)                                                           78945-31 /jlo
        w
        C:                             TO THE: ASS!Sl ANT COMMISSIONER FOR PATENTS                                              0
                                                                                                                                i-,
        Vl                                                                                                                      '1.v::,
        ansmitted herewith for filing under 35 U.S.C. 111 and 37 C.F.R. 1.53 rs the patent application of:                            co      ==.-1
                                                                                                                                              _o
        "Cl
                                                                                                                                ,.;,c--;a
                                                                                                                                v•a:,
                                                                                                                                ::>c-,.;t
                                                                                                                                              =,
                                                                                                                                              -(0
                  SAINT~HILAIRE ET AL
      For: MONITOR, SYSTEM AND METHOD }'OR MONITORING PERFORMANCE OF A SCHEDUL"ER
                                                                                                                                \0--=,c::::, !!!!!!!!!!!!!N

                                                                                                                                o_... =CII
                                                                                                                                ("')C:::::,
                                                                                                                                               _.-1
                                                                                                                                .-I            ;;;;;;;;;;
                                                                                                                                ·r,            -

      Enclosed are:
      □       Certificate of Mailing with Express Mail Mailing Label No.
      [8J 3                           sheets of drawings.
      □       A certified copy of a                               application.
      [g] Declaration             181 Signed.      D Unsigned.
      (8J Power of Attorney
~-d   □ Information Disclosure Statement
b D Preliminary Amendment
:-- D                   Verified Statement(s) to Establish Small Entity Status Under 37 C.F.R. 1.9 and 1.27.
rt    @ Other;        Assignment
                          CLAIMS AS FILED
rt'.1----------------------------------rr"'-------I
0.    For    #Flied #Alf owed     #Extra  Rate Fee
tt1------------------------...------------++-------1
~     Total Claims                       59            • ~?O =         39        x    $9.00                                             $351.00
~,~"-------4------l---•---1-----1-----------+1--------i
n1--------___L--------Ji.-____
~- lndep. Claims  8       • 3 = .,_____
                                     5 .,___________
                                             $42.00                              x                                        -l+-------1
                                                                                                                                        $210.00

tt Multiple Dependent Claims (check if applicable)               D                                                                            $0.00

                                                                                                                                        $370.00
                                                                                        TOTAL FILING FEE                                $931.00

      ~       A check in the amount of        $971.oo*        to cover the filing fee is enclosed.
      181     The Commissioner is hereby authorized to charge and credit Deposit Account No.         19-2550
              as described below. A duplicate copy of this sheet is enclosed.
                  □ Charge the amount of                         as filing fee.
                  181 Credit any overpayment.
                  181 Charge any additronal filing fees required under 37 C.F.R. 1.16 and 1.17.
                  0 Charge the issue fee set in 37 C.F.R. 1.18 at the mailing of the Notice of Allowance,
                      pursuant to 37 C.F.R. 1.311 (b).

      Dated:      December 28, 2001




                                                                                       III~ Ill~ 1~111~111111111111111
      cc; "' includes $40.00 assignment recordal fee
                                                                                          07380
                                                                                     PATI;NT .TAAOEMARI( 0,,IC~
                                                                                                                             P01S~AU./ReV08




                                                                                                                                                              111111r1
Dec-28-2001    17:22CaseFrom-S&B/F&Co
                          6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 Page
                                                                            T-051 3P.005
                                                                                     of 41
      ,.                                                                                     F-543
               78945-31

                                                       l

                                       Tr~LE OF THE :INVENTION


                MONITOR, SYSTEM AND METHOD FOR MONITORING PERFORMANCE OF A
                                                   SCHEDULER

               Field of the Invention

           5               The present invention relates to a monitor and
               method for monitoring che performance of a scheduler, for
               example, a packet or cell scheduler for use in a
               communication network.

               Background of the Invemtion

      10                   A   typical switching element for a communication
               network has an interfia.ce including one or more input. ports
               and a buffer for rece:~ving and temporarily storing incoming
               data cells, an interface including cine or more output ports,
               for transmitting the :Lncoming data cells oni:o the next
      15       appropriate links of 1:he communication network and a
               controller for controlling the transfer of data cells
               between the interface:;.           The input buffer may include a
               number of queues for z;toring different data cells depending
               on, for example, the ii.'!ources of the data cells, the type of
      20       data cells and the type of service associated with the data
               cells.     For example, che input buffer may include a number
               of groups of queues      ii:-i.   which different groups store data
               cells according to different priority of service levels.
               The coni::roller includ,3s a scheduler, which is responsible
      25       for determining the o~der of queues from which data cells
               are transferred to the output interface for transmission
               onto the network.       A scheduler including its decision making
               functionality is implemented in hardware, for example, on an
               application specific integrated circuit (ASIC).
Dec-28-2001    17:22 CaseFrom-S&B/F&Co
                           6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                             Page 4P.006
                                                                                     of 41   F-543
      't

               78945-31

                                                     2

                           Various methods have been proposed to test the
               performance of a packet scheduler, either when implemented
               as a software model, t,efore synthesis to silicon, or when
               implemented in hardware.

           5               An example c,f a system for assessing the
               performance of a hardware implemented packet scheduler is
               described in    u. s.   l?at:.e:nt No. 6,173,325    (Kukrej a) , issued on
               January 9, 2001.        Int.he technique disclosed in this
               document, a computer ~:ystem   connected to an Ethernet
     10        network and arranged to capture all packets originating at
               various nodes of the r~twork for a specified period of time.
               During capture, triggE~r packets are periodically inserted
               into the stream of captured packets, and the captured. and
               Crigger packets are stored in a file for analysis.                The
     15        contents of the file are successively transferred to an
               analyser which includE~s a dynamic link library (DlaL) for
               measuring the schedulor performance.               Analysis is performed
               on each data packet between successive trigger packets using
               appropriate software rnodules.            The trigger packets are used
      20       eo identify those packets transmitted on the network in a
               particular quantum of time to assist in determining packet
               rates and bandwidth calculations.            The analyser calculates
               the statistics for th~; detected network traffic from which
               the performance of tht~ scheduler is determined.

      25                   To assist     i11   the design of integrated circuits,
               computer aided design and simulation systems have been
               developed which model aspects of the structure and
               functionality of the <:::ircuit for testing.            While basic
               circuit componencs su,;h as a basic random access memo:cy can
      30       be modelled relativel:/ simply, complex structures, for
               example, comprising a combination of logic and memory
               components are more difficult to model.               U.S. Paten~
               No. 6,080,203     (Njinda et al.)      issued on June 27, 2000,
Dec-28-2001    17:22 CaseFrom-S&B/F&Co
                           6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051   of 41 F-543
                                                                             Page 5P.007
      'T

               78945-31



               describes a method of modelling more complex circuitry, such
               as a register file for an Ethernet network switch, which
               includes integral memory and logic portions.              The register
               file is modelled by partitioning the logic and memory
           5   portions to simplify the logical structure of the register
               file, so that the now simplified memory model and logic
               models can be tested separately using existing design tools
               such as an Automatic Test Pattern Generation (ATPG) system.
               The accuracy of the model is then verified by actual gate
     10        level implementation.  If the outputs of the model and
               actual gate implementation match, the accuracy of the model
               is verified and the model stored for future use.

                           In testing the performance of a simulated circuit,
               a stimulus, for example, a test signal is applied to the
     15        input of the model and the response of the model is
               monitored and verified by monitoring output signals from the
               device.  In the case of simulating a packet scheduler
               circuit, the performance of the scheduler is tested and
               verified by generating and supplying test cells to the
      20       scheduler and comparing the test cells output from the
               scheduler with the test cells predicted to be output from
               the scheduler, based en knowledge and the timing of the test
               cells supplied to the scheduler and the functional
               description of the scheduler circuit model, which may
      25       include details of the timing of various internal
               operations.     However, such a monitor is difficult and time
               consuming to implement due to the necessary level of
               knowledge required for operation of the monitor concerning
               the timing of internal tasks performed by the scheduler.

      30       Summary of the Invention

                           According tc one aspect of the present invention,
               a monitor is provided for monitoring the operation of a
Dec-28-2001 17:22 CaseFrom-S&B/F&Co
                        6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                          Page 6P.008
                                                                                  of 41   F-543
       1·


         78945-31

                                                4

         scheduler for controlling the departure of data cells from a
         plurality of queues, in which the monitor includes detection
         means for detecting the state of at least one elemen~ of the
         scheduler whose state relates to a decision of the scheduler
     5   to output a data cell from a queue.             The monitor is further
         adapted to detect at least one of:             one or more data cells
         transmitted to the scheduler, one or more data cells output
         from the scheduler, and the state of another element of the
         scheduler.      The monitcr includes comparison means for
    10   comparing the state of the scheduler element with an
         expected state for that element based on the other detected
         information, or for cc,mparing the other detected information
         with expected information based on the state of the
         scheduler element.        Advantageously, by arranging the monitor
    15   to monitor at least one internal state of the scheduler,
         detailed information concerning the internal timing of the
         scheduler is no longer required to implement the monitor,
         allowing the monitor to be considerably simplified.

                      According to the present invention,             there is
    20   provided a monitor fo:i:- monitoring the operation of a
         scheduler for controlling the departure of data cells,
         comprising detection means for detecting a state of an
         element o:t: said scheduler, comparing means for comparing the
         de~ected state with a predetermined state for said element
    25   and for outputting th1~ result of the comparison.

                      Also, according to the present invention, there is
         provided a monit:or fo:c monitoring t:he opera,:.ion of a
         scheduler for controlling the departure of data cells,
         comprising detection means for detecting a state of a first
    30   element of said scheduler and a parameter rela~ing to the
         operation of said schaduler, determining means for
         determining an expece,::'!d value of said parameter based on the
         detected state of sai~ first element, and comparison means
Dec-28-2001 17:22 Case  6:20-cv-00480-ADA Document 82-3
                     From-S&B/F&Co                    +613 Filed 03/17/21 T-051
                                                                          Page 7   of 41 F-543
                                                                                P.009

         78945-31

                                                 5

         for comparing the detected parameter with said expected
         parameter and for outputting the result of the comparison.

                      According to another aspect of the present
         invention, there is provided a computer generated model of a
     5   scheduler for controlling the departure of the data cells,
         the scheduler having a plurality of simulated circuit
         elements and an instruction associated with at least one
         circuit element causing the status of the element to be
         transferred externally of the simulated scheduler for
    10   detection.

                      According to yet another aspect of the present
         invention, there is provided a monitor for monitoring a
         scheduler for controlling the departure of data cells from a
         plurality of queues, comprising means for detecting the
    15   state of an element of said scheduler at a plurality of
         different times and comparing the detected states with
         expected states for that element and for outputting the
         result of said comparison.

                      According to the present invention, there is
    20   further provided a system for monitoring operation ot a
         scheduler for controlling the departure of data cells from a
         plurality of queues, comprising a generator for generating
         test cells and means for placing said test cells in said
         queues, each test cell containing the identity of the queue
    25   in which the cell is placed, and a monitor having means for
         detecting the state of at least one element of said
         scheduler whose state depends on which queue is selected by
         said scheduler for outputting a test cell and means for
         detecting from each test cell at least one of:                  input to and
    30   output by said scheduler, the identity of the queue in which
         contained    said test cell, and comparison means adapted to
         at least one of: compare the detecced element status with
Dec-28-2001 17:22 CaseFrom-S&B/F&Co
                         6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                           Page 8P.010
                                                                                    of 41 F-543

         78945-31

                                                 6

         an expected status for said element based on the detected
         queue identity and com~are the detected queue identity, with
         an expected queue iden~ity based on the detected status of
         said element.

     5                According to another aspect of the present
         invention, there is pr,,vided a method of monitoring
         operation of a scheduler, comprising supplying said
         scheduler with data, monitoring the state of an element of
         said scheduler, comparing che monitored state with an
   10    expected state for said element, and outputting the result
         of the comparison.

                      According to another aspect of the present
         invention, there is pr.:,vided a method of monitoring
         operation of a scheduler for controlling the departure of
    15   data cells, comprising supplying said scheduler with data
         cells, monitoring the status of an element of said
         scheduler, monitoring che value of a parameter relating to
         the operation of said scheduler, determining an expected
         value for said parameter based on the detected state of said
    20   element, and comparing the detected value of said parameter
         with said expected value, and outputting the result of the
         comparison.

                      According to the present invention, there is
         fur~her provided a met~od of fabricating a scheduler for
    25   controlling the departure of data, comprising creating a
         computer model of a scheduler, generating test cells for
         testing the performance of said scheduler, monitoring the
         operation of said computer model including monitoring a
         state of at least one element of said model, determining
    3O   whether said model is -:>perating a required based on the
         monitored state of sai1 at least one element, modifying said
         model if said model is not operating as required, and
Dec-28-2001   17: 22 CaseFrom-S&B/F&Co
                           6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                             Page 9P.011
                                                                                      of 41 F-543

              78945-31

                                                      7

              synthesizing said scheduler in hardware based on the tested
              computer generated mod,::l.

              Brief Description of the Drawings

                           Examples of ,:mbodiments of the pre.sent invention
       5      will now be described ,,.,ith reference to the drawings, in
              which:

                           Figure l sho,,.,s a schematic diagram of an
              embodiment of the present invention;

                           Figure   2   shows a block diagram of a monitor
     10       according to an embodiment of the present invention; and

                           Figures 3A and 3B show an example of successive
              status of elements of       .3.   packet scheduler.

              Description of Embodim,;;nt.s

                           Figure 1 shows a schematic diagram of an apparatus
     15       and method for monitoring the performance of a packet
              scheduler.     The scheduler to be monicored may comprise a
              model described in software or may be implemen~ed in
              hardware.     For example, the scheduler may be simulated in
              software using Register Transfer Level (RTL) code, and the
     20       model may be designed using the Verilog programming
              language.

                           Referrin9 to Figure 1, the monitoring system l
              includes a traffic genarator 3 for generating test cells, a
              device 5 for controlling the throughput of test cells
     25       received from the traffic generacor 3 and a monitor 7.                   The
              device 5 includes input logic 9, a scheduler 11 and output
              logic 13. The input logic 9 receives test cells from the
              traffic generator and may be adapted, for example, to
              cteterm1ne, from inform~tion contained within each test cell,
                Case 6:20-cv-00480-ADA
Dec-28-2001 17:23    From-S&B/F&Co     Document 82-3+613Filed 03/17/21 Page
                                                                       T-051 10  of 41 F-543
                                                                              P.012

         78945-31

                                                8

         a particular queue of .:i.n input buffer in which the test cell
         should be placed, and pass each ~est cell into the
         appropriate queue. The scheduler 11 is responsible for
         controlling che order in which cells are read out from the
     S   input buffer queues an1 for passing the selected cells to
         the output logic 13.        The output logic 13 serves to package
         or format the data cells, as necessary, for transmission
         onto a necwork according to the appropriate transmission
         protocol.

   10                 The monitor 7 is adapted to receive information
         relating to the status and operation of one or more elements
         within the scheduler which may contribute or respond to a
         decision of the scheduler to read a data cell from a
         particular input buffer queue at a particular time, and
    15   based on this information, the monitor tests the performance
         of the scheduler element(s). The schaduler monitor may also
         receive information ccncerning one or more test cell(s)
         input to device 5, and check the detected status of the
         scheduler element(s) with a predicted status for the
    20   element(s) based on the incoming test cell(s).
         Alternatively or additionally, the scheduler monitor may
         receive information concerning the test cells output from
         the scheduler, and for example, check that: a transmitted
         test cell is that predicted according to the status of one
    25   or more scheduler elements.

                      Advantageoufily, the system for monitoring the
         performance of a scheduler shown in Figure 1, allows
         problems with its operation or performance to be identified
         more rapidly than in prior art systems, which test scheduler
    30   performance based only on cell input and cell output.                   The
         present embodiment al:30 allows the source of a problem to be
         identified more rapid:Ly, and in contrast to prior art
Oec-28-2001 17: 23 CaseFrom-S&B/F&Co
                         6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 Page
                                                                           T-051 11   of 41 F-543
                                                                                  P.013

         78945-31

                                                  9

         systems does not need         1:0   be cycle accurate, as will be more
         fully described below,

                       Figure 2 shows a system for monitoring and testing
         the performance of a scheduler, according to an embodiment
     5   of the present invention, in more detail.                  Referring to
         Figure 2, the syscem 101 includes a device 105 for
         controlling the throughput of data cells, and a monitor 107
         for monitoring the performance of the device 105.                     The
         device 105 includes an input logic circuit 109 and a
   10    scheduler 111.        The scheduler 111 comprises a cell storage
         device 115 having first: and second storage sections 117,
         119, each having a plu):ality of buffers 121 to 139 (and
         numbered Oto 9)        and 141 co 159 (also numbered o to 9),
         respectively for temporarily storing incoming data cells.
   15    The scheduler 111 has a. decision making unit 161 which
         determines the order of input buffer queues from which data
         cells are to be output and passed to the output buffer 113,
         an input buffer contro:Ller 163 for sending an arrival
         notification (AN) to the decision making unit, 161 whenever
    20   an input buff er recei v,~s a new data cell, and for receiving
         departure requests (DR) from the decision making uni~ 161,
         identifying ehe input buffer from which a data cell is to be
         output, and in response~ to che departure request, for
         oucputting a daca cell from the specified queue to the
    25   output buffer 113.          ThE~ scheduler lll further comprises a
         first queue status reg~ster l65 for recording and tracking,
         for each queue of the l:irs~ storage section 117, whether a
         part.icular queue is empty or occupied, and a second queue
         status register 167 f oi~ recording and tracking,                 for each
    30   queue in the second storage section 119, whether a
         particular queue is empty or occupied.                 In this embodiment,
         each of the f            and second queue status registers 165, 167
         has a   single bit regist;er for each queue where a                 0-bic




                                                                                 I ~Ii 1111!' 11111 II
Dec-28-2001 17:23 CaseFrom-S&B/F&Co
                        6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                          Page 12
                                                                                P.014of 41 F-543

         78945-31

                                                 10

         indicates that a queue is empty and a 1-bit indicates that
         queue is occupied (although the opposite convention could be
         used).     In this embodiment, the scheduler also includes a
         counter 169 for each queue of the first and second scorage
     5   sections 117, 119 for recording and tracking the number of
         cells in a queue.         For example, the counter may comprise an
         eight bit counter capable of recording up to 256 cells in
         each buffer.

                       In this embodiment, the scheduler is adapted to
   10    control the order of queues from which data cells are read
         out on the basis of bo1:h queue status and a priority
         weighting.      In the present example, the group of input
         buffers in the first storage section 117 are given a higher
         priority than the group of input buffers of the second
    15   storage section 119.          :Cn this embodiment, the degree of
         priority of the first 9roup of input buffers over the second
         group and the timing oj: the selection of the groups are set
         and governed by a random generator 171 and priority selector
         173.     In one implementation, the random generator may
    20   generate a pseudo-random binary bit stream in which l's
         represent the higher pJ~iority input buffers and O's
         represent the lower prJ.ority input buffers.                 The relative
         proportion of l ' s and O's generated over time represents the
         degree of priority assigned to the first group of input
    25   buffers over the second group.               For example, if it is
         required to service thei first group of input buffers 90
         percent of the time and the second group of input buffers 10
         percent of the time, a nine to one priority ratio may be
         implemented by generatj,ng a bit stream containing nine ones
    30   for every zero.

                       The selection of input buffers within a particular
         group 117, 119 may, for example, be implemented by selecting
         each buffer in turn so chat each buffer is selected once per
Dec-28-2001    17:23 CaseFrom-S&B/F&Co
                           6:20-cv-00480-ADA               +613 Filed 03/17/21 T-051
                                               Document 82-3                    PageP.015/055
                                                                                     13 of 41 F-543
              78945-31

                                                    11

              cycle, and is referred to as a "Round Robin" selection
              process.    Preferably, t:his input buffer selection process is
              modified to skip queueB which are empty so chat the
              scheduler only selects occupied queues for cell read out.
      5       This modified selectio:n process is referred              'l:O   as "Work
              Conserving Round Robinll (WCRR) selection and in the presenc
              embodiment is implemented by the buffer selection unit 175.
              This unit determines the next buffer in both the high and
              low priority groups frC>m which data is to be read out based
    10        on a sequential order ctnd the empty/occupied status of each
              buffer.

                          The schedule:r 111 further includes a current:
              pointer (Cl?) and a next. pointer (NP) associated with each of
              the first and second groups of input buffers.                    The current
    15        pointer for each group identifies the input buffer selected
              for data readout, and the next pointer for each group
              identifies the input buffer in each group from which a data
              cell is to be read following cell readout from the queue
              selected by the current. pointer.           In one implementat:.ion, the
     20       position of both the c1.\rrent pointer and next pointer for
              each group may be controlled by the buffer selection unit
              175.   In the example shown in Figure 2, the buffer selection
              unit 175 may control t~e pointers to select each buffer
              sequentially from buffer number 0 so that the pointers move
    25        from left co right as indicated by the arrows.                    In this
              example, the current pc-inter 177 associated with the first
              group of buffers poincs to the first occupied buffer, buffer
              number land the next pointer l79 of the first buffer group
              points to the next occupied buffer, buffer number 4.
     30       Similarly, the current pointer 181 of the second group of
              buffers points to the first occupied buffer, buffer number O
              and the next pointer 183 of ~he second group points co ~he
              nex~ occupied buffer, buffer number 2,              hf~er a cell has
Dec-28-2001 17: 23 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                         6:20-cv-00480-ADA Document 82-3                    Page P.016/055
                                                                                 14 of 41 F-543
         78945-31

                                                12

         been read out from buffer number 1 of the first group, the
         current pointer will m,:,ve to the position of the next
         pointer 179, and the rn:xt pointer will move to che next
         occupied buffer, in th:Ls case buffer number 6.                 Similarly,
     s after a data cell has been read from the first buffer,
         buffer O in the second group, the current poin~er will move
         to the position of the next pointer 183, and the next
         pointer 183 will move        1:0   the next occupied buff er, which in
         this case is buffer number 4.            In one embodiment, at least
   10    the current pointer position for each of the high and low
         priority buffer groups is passed to the decision making unit
         161 and used by the un:Lt to determine the buffer from which
         data is to be read out.

                      The scheduler monitor 107 is arranged to receive
   15    information concerning the status and/or operation of
         certain elements of thi~ scheduler lll from which it may
         determine whether a pa;::·ticular element is functioning
         properly.      In one embodiment, t.he monitor 107 may be
         arranged to monitor thie status of two scheduler elements
    20   where a particular sta1:.us for one element can be predicted
         from the status of another element, or vice versa, if the
         elements are functioning correctly.              On the ocher hand, if
         an element adopts a stacus different from the expected
         status based on the st,itus of the othe:r; element, a
    25   determination can be ma.de that either one or other of the
         elements is not functioning correctly.               The monitor 107 may
         include a rule specifying one or more status of a first:
         scheduler element and 1;he expecced status for another
         scheduler element, basE~d on each status of the first
    30   element, if the scheduler is operating as intended.                    The

         monitor 107 may furthel:- include a rule checker which
         receives information cc:mcerning the status of at least two
         schc:dulc:.- element:s,    ch(:ck..s the detected stc:i..tua of the
Dec-28-2001 17: 23CaseFrom·S&B/F&Co
                        6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                           Page P.017/055
                                                                                15 of 41 F-543

         78945-31

                                               1.3

         elements with the status rules for the elements and either
         verifies that the status of the elements agrees with the
         rule or indicates that the detected status of the elements
         violates the rule.

     5                The schedule:i:- monitor 107 may be adapted to
         receive information concerning the status of one or more
         scheduler elements over a period of time, for e:x:ample 1 for a
         plurality of cell readout decisions, and may compare the
         status of a scheduler element at one time wich the status of
   10    that scheduler element at another time and compare the
         detected status sequence with a sequence expected for that
         element if functioning properly.    In another implementation,
         the scheduler monitor '.L07 may receive information concerning
         the status of one elemfmt at one time and information
   15    concerning the status of another element at a different time
         and compare/check the detected status of the two elements
         with the status expectE~d for the elements if the scheduler
         is operating correctly. The scheduler may provide a result
         of the comparison, e.g. an indication of whether the
   20    detected and expected in:atus of the elements either match or
         do not macch.

                      Referring to Figure 2, the embodiment of the
         scheduler monitor includes a plurality of modules 110, 112,
         114 ... to 130, adapted i:o receive information relating to
   25    the operation of the scheduler under test, for example 1 the
         state of internal elements of the scheduler and parameters
         relating to the operac:~on of the scheduler, for example, the
         identity of queues contained in incoming data cells to the
         input buffer and the identity of queues contained in
    30   outgoing cells output by the scheduler.               In this embodiment,
         the monitor includes a module 110 for receiving the inpu~
         buffer queue identity of incoming cells, a module 112 for
         receiving the status oi the priority selector 173, a module
     Dec-28-2001 17:24 CaseFrom-S&B/F&Co                   +613Filed 03/17/21 T-051
                             6:20-cv-00480-ADA Document 82-3                   Page P.018/055
                                                                                    16 of 41 F-543
              78945-31

                                                    14

              114 for receiving the state of the high priority current
              pointer, 117 (i.e. the queue to which the high priority
              current pointer is pointing) and a module 116 for receiving
              the status of the low priority current pointer 181 (i.e. the
          5   queue to which the low priority current pointer is
              pointing).     The monitor further includes a module 118 for
              receiving the status of the high priority next pointer (i.e.
              the queue identity (ID; to which the high priority next
              pointer 179 is pointin9), a module 120 for receiving the
        10    status of the low priol:ity next pointer 183 (i.e. the queue
              to which the low priority next pointer is pointing), a
              module 122 for receiving the state of ea.ch high priority
              queue status register (i.e. indicating whether each queue is
              empty or occupied), a rnodule 124 for receiving the status of
         15   each low priority queu~! status register (i.e. indicating
;i            whether each low prior:~ ty queue is empty or occupied) , a
              module 126 for receiving the status of each high priority
              queue counter (i.e. the number of cells in each high
              priority queue), a module 128 for receiving the status of
         20   each low priority queue counter (i.e. indicating the number
              of cells in each low priority queue counter (i.e. indicating
              the number of cells in each low priority queue), and a
              module 130 for receiving the queue identity contained in
              outgoing cells.        The monitor 107 further comprises a rule
         25   checker 132 which includes a set of rules 134 (which may
              have the form of a look-up table).             The rule checker 132 can
              receive information frc>m one or more modules, for example,
              concerning the status C>f one or more elements of the
              scheduler and queue idemtifications contained within
         30   incoming and outgoing cells, and compares this information
              against specific rules contained in the set of rules 134.
              The rule checker 132       mcLy   be adapted to output the result of
              the comparison for each rule tested, which may, for example,
              be provided to a user by any suitable means, for example, a
      Dec-28-2001 17:24 CaseFrom-S&B/F&Co
                              6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                                 Page P.019/055
                                                                                      17 of 41 F-543
               79945-31

                                                      15

               visual display.       In one embodiment, the rule checker may be
               adapted to output a reEmlt of the comparison only if a rule
               is violated or may be adapted to output the result of each
               test that is performed (i.e. whether the test is passed or
           5   failed). In embodiment, the monitor is adapted to control
               the timing of the detection of the status of each element or
               parameter.     For exampl~~, the monitor may be adapted to
               request the status of a particular element of parameter each
               time the status is required.

         10                 The monitor may be implemented on a computer using
               any suitable programming language, for example, Specman,
               Specman Elite, Verilog or         c,   and is preferable implemenced
               using an e- programmin9 language.             In one embodiment, the
               scheduler is implemente1d in a hardware description language,
               for example, Verilog or VHDL.
ilH
         15                                             In this case, the definitions
               of the information req1.Lired from the scheduler may be
               contained within a file! which is referenced in the HTL file
               of che scheduler.       {The definitions file may be stored within
               che HDL file or separately elsewhere).                      If the monitor and
         20    scheduler are implemented using different programming
               languages, a programmir:(g language interface is required to
               enable the monitor to :r:equest the status of elements and
               parameters associated with the scheduler and to pass the
               request states and parameter values to the monitor.

         25                 Specific examples of aspects of a scheduler that
               may be monitored and checked by a scheduler monitor
               according to embodiments of the present invention will now
               be described with reference to Figures 3A and 3B.

                            Figure 3A shows an example of queue status
         30    registers 201, 203 of high and low priority groups of
               queues, respectively.         Each register 201, 203 comprises a
               plurality of 1-bit registers corresponding to a particular




                                                              iii!Jiliiili iiiiiiim ii!!iiii!i   iiiiliii&liiliiiiliM
Dec-28-2001 17:24CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                       6:20-cv-00480-ADA Document 82-3                    Page P.020/055
                                                                               18 of 41 F-543
        78945-31

                                               16

        queue, i.e.     o,   1, 2, 3, 4             10, where a 1 indicates that
        a queue is occupied and O indicates chat: a queue is empty.
        The scheduler also includes a first plurality of counters
        205 for the high priority queues and a second plurality of
    5   coum::.ers 207 for the low priority queues.             Each high
        priority queue has an ,issooiated counter which records and
        tracks the number of d,ita cells in a high priority queue,
        Similarly, each low pr:i.ority queue has an associated counter
        which records and tracks the number of data cells in a low
   10   priority queue.

                     A priority selector 208 is also provided for
        selecting the high or J.ow priority queues for cell readout:..
        Figure 3A shows an example of a state for high and low
        priority queue registers 201, 203 and high and low priority
   15   queue counters 205, 20~1 , at a particular instant of time.
        Each of the high and lc>w priority queue registers indicate
        with a "l" those queuesi which are occupied and indicate with
        a "0" those queues whi<.:h are empty.            In addition, the high
         and low priority count€:rs 205, 207 indicate the number of
   20   data cells present in eiach queue. Each of the high and low
        priority status registE:rs has an associated current pointer
         209, 211 which indicat<Eis the queue from which a data cell is
        to be read out, and a respective next pointer 213, 215 which
         indicat.es the next que1..1e of each of the high and low
   25   priority queues from which a cell is to be read out after
         the cell has been read from the queue indicated by the
         current pointer 209, 211.          In this example, the current
         pointer of the high pri.ority queues is pointing to queue
        number 1 and the respective next pointer 213 is pointing to
   30    the next occupied queue:, which in this example is queue
        number 4.      The current pointer 211 of the low priority
         queues is pointing t.o t.he first. occupied queue, which in
         thie caee ie queue numl:ier O and the respective next pointer
Dec-28-2001 17:24 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3                    PageP.021/055
                                                                                19 of 41 F-543
        78945-31

                                               17

        215 is pointing to the next occupied queue, which is queue
        number 2.

                       In operation, depending on which of the high and
        low priority queues arE: selected, the scheduler will issue a
    5   departure request from either the high or low priority queue
        indicated by the respective current pointer 209, 211.                    The
        current pointer of the selected queue subsequently moves to
        the position indicated by its respective next pointer, and
        the next pointer moves to the next selected queue from which
   10   a data cell is to be read out. If the next pointer may be
        moved to the next occupied queue, indicated by a l in the
        queue status register. For example, if the priority
        selector selects the high priority queues for cell readout,
        a data cell will be read from queue number l, the current
   15   pointer 209 moves to the position of the next pointer, i.e.
        to che register for queue number            4   and the next pointer 213
        moves to the register        of the next occupied queue, i.e. queue
        number    6.    Following a cell readout from queue number 1, the
        counter for that queue is decremented by 1.                    The status of
   20   high and low priority queue registers 201, 203 and queue
        counters 205, 207 following a cell readout from queue number
         1 of the high priority queues is shown in Figure 3B.                    As can
        be seen, the current pointer 209 of the high priority queues
         now points to ~he register for queue number               4    (which
   25    corresponds to the queue status register to which the next
        pointer 213 pointed in Figure 3A), the next pointer 213
        points to the status register for queue number 6 (i.e. the
        next occupied queue), and the counter for high priority
         queue number 1 has been reduced from 5 to 4.                   Since in the
   30    previous decision, the priority selector selected a high
        priority queue for cell readout, che current pointer and
         next pointer 211, 215 of the low priority queue status
     Dec-28-2001 17:24 CaseFrom-S&B/F&Co
                             6:20-cv-00480-ADA Document 82-3+613.
                                                               Filed 03/17/21 Page   P.022/055
                                                                              T-051 20  of 41 F-543
              78945-31

                                                    18

                           In the example of Figure 3B, it can be seen that
              between a data cell be:Lng read from queue number 1 of the
              high priority queues and the current pointer 209 moving to
              the position of the next pointer 213, a data cell arrived in
          5   queue number 3.       Howevf~r, in this example, the scheduler is
              arranged such that the position of the next pointer
              determines the next position of the current pointer
              irrespective of a chan~re of state of an intermediate queue
              before the current point moves to its next position, and
        10    therefore the arrival of a cell in queue number 3 does not
              effect the progression of the current pointer as determined
              by the next pointer.

                           For each decision made by the scheduler, certain
              elements of the scheduler have a certain state before a
'"      15    decision is executed 1 and change to another st.ate aft.er the
              decision is executed.         For each scheduler state (i.e. either
              before or after a decision is made), the state of certain
              elements should relate to the state of other elements in a
              particular way, i.e. according to a part.ioular relationship
        20    or one or more rules.         Similarly, during the execution of a
              decision, che state of certain elements changes in a manner
              thit may be predicted, again according co a particular
              relationship or rule.         The monitor according to embodiments
              of the present invention check that. elements of the
        25    scheduler are functionj,ng properly by, for example, checking
              or monitoring the stat\.LS of two or more elements at a given
              time or changes in the status of the same element.

              Current Pointer and Queue Register Scatus

                           In one exampJe, the scheduler is intended to
         3o   operate such that the c.!urrent pointer and/or next pointer in
              each of the high and low priority queues only points to a
              queue scacus register lndica~ing that a queue is occupied.
Dec-28-2001 17:24 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                         6:20-cv-00480-ADA Document 82-3                    PageP.023/055
                                                                                 21 of 41 F-543
         78945-31

                                                19

         In this embodiment, th•= scheduler is arranged to detect the
         current pointer position and the queue status register to
         which the current poin1:er is currently pointing.                 A register

         bit of l indicates thac at this particular instant of time,
     5   the current pointer and queue status register is functioning
         properly.     However, a j~egister bit of          o,   indicates that
         either one or both of 1:he current pointer and queue status
         register is/are functioning incorrectly.                The monitor may be
         adapted to run such a test repeatedly and thereby check the
    10   opsration of both che current pointer and queue status
         registers for a number of decisions over a plurality of
         cycles.

                      Similarly, the scheduler may be adapted to operate
         such that the next pointer only points to a queue status
    15   register which indicateis that a queue is occupied.                  In this
         case 1 the monitor may be adapted to monitor both the
         position of the next pointer and the state of the queue
         register to which it pc>ints to check that the register bit
         is 1 and not O.        Again, this test allows che monitor to
    20   quickly detect any problems associated with movement of the
         next pointer and its associated queue register, and that the
         monitor may be adapted to perform this test a number of
         times, for example for a plurality of successive decisions.

          COUNTER STATUS AND CURRENT/NEXT POINTER STATUS AND/OR QUEUE
    25                                  REGISTER STATUS

                   In another embodiment, the scheduler monitor may
         be adap~ed to monitor and check the status of a queue
         counter with one or more of the position of a current
         pointer, the position of a next pointer and a queue status
    30   as indicated by the queue status register.                 For example,
         according to scheduler operating rules, there should be an
         incerdependence becween the states of these elements.                     For
Dec-28-200 l 17: 25 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                          6:20-cv-00480-ADA Document 82-3                    PageP.024/055
                                                                                  22 of 41 F-543
         78945-31

                                                 20

         example, if the value ,:,f a counter associated with a
         particular queue is ze:co, the status of its corresponding
         queue s-catus register ::ihould also be zero, and if the value
         of a counter for a pari::;icular queue is greater than zero,
     S   the corresponding queu1~ status register bit should be one,
         Similarly, for both current and next pointer positions, the
         corresponding counter value should be greater than zero if
         at least two queues are occupied.              However, if only one
         queue is occupied, the queue to which the current pointer
    10   points should be occupied.            The scheduler monitor may be
         adapted to monitor and test the state of any one of these
         elements co check whether or not the scheduler conforms with
         its intended operation, and therefore permits a fault to be
         diagnosed, and a fauley element to be readily ideneified.

    15                Advantageously, the monitor may be adapted to
         monitor the state of two or more elements whose status
         exhibit at least some ~nter-dependence, so that a cross-
         check can be made between each element and at least. two
         others to allow a faul t:y element to be identified more
    20   readily.      It is to be r~ted that the above
         interrelationships between counter status, register status
         and current and next point position apply at the same
         instant of time (for e:>,ample, a time slot as shown in
         Figures 3A or 3B).

    25                 Alternatively, or additionally, the monitor may be
         adapted to compare the status of the same element in two
         different time slots.          For example, where in one time slot,
         the counter status for the queue to which the current
         pointer points has a vcLlue of one, and the scheduler is
    30   expected to read out: the only data cell from that queue, in
         a subsequent time slot, after cell readout, the counter for
          that queue should read zero,           the queue status register for
         that queue should also read zero, and the current pointer
Dec-28-2001 17:25 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3                    PageP.025/055
                                                                                23 of 41 F-543
        78945-31

                                               21

        should no longer poinc to that queue.               The scheduler monitor
        may include rules defining these relationships, and may be
        arranged to detect the status of these elements in
        successive time frames to verify the performance of these
    5   elements.

        current Pointer/Next Pointer Position

                  In one embodiment, the scheduler may be arranged
        to monitor the relative positions between the current and
        next pointers.       For example, each time a cell is read out
   10   from a selected queue, the current pointer which pointed to
        that queue should move to the position of the next pointer,
        so that the current pointer follows movement of the next
        pointer.     The scheduler monitor may be adapted to check this
        operation by detecting the position of the next pointer in
   15   one time slot, detecting when a data cell is to be scheduled
        out from the group of queues associated with that next
        pointer, and detecting the position of the current pointer
        subsequent to cell read out from that group of queues.                     If
         the position of the current pointer matches the position of
   20    the detected next pointer, these elements are performing
        correctly.      However, any mismatch between these two
        positions indicates a problem in che operation of at least
        one of these elements.          A determination of which element is
        faulty may be facilitated by monitoring the status of one or
   25   more additional elements whose status is related to the
        position of the current and next pointers, and cross-
        checking the position of the current and next pointers with
        the status of that or those additional elements.

        Priority Selector Status

   30                 An embodiment of a scheduler monitor may be
        adapted to detect and test the status of the prioricy
        selector which is responsible for selecting the particular
Dec-28-2001    17: 25 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                            6:20-cv-00480-ADA Document 82-3                    Page P.026/055
                                                                                    24 of 41 F-548
              76945-31

                                                    22

              group of queues (i.e. high or low priority) with the status
              of one or more element~;.        For example, any one or more of
              i:he current pointer pos:ition, next pointer position, queue
              status register and que•ue counter for one or each group of
      5       queues may be tested a9ainst the priority selector status.
              For example, when a decision is made to select a particular
              group of queues from which to read a cell, each of the
              positions of the current and next pointers, the value of the
              queue status register and the queue counter status should
    10        all change after the cell has been read out.               The scheduler
              monitor may be arranged to make any one or more of these
              checks.    At the same time, for the group of queues which
              were not selected, no change should take place in any of the
              positions of the current and next pointers and the values of
    15        the queue status registers and counters during the time a
              cell was read out from another group of queues.                The
              scheduler monitor may include rules defining these
              relationships and may perform any one or more suitable tests
              to test these relationships and therefore the performance of
    20        these scheduler elements.

                          In another embodiment, the scheduler monitor may
              be adapted to monitor the status of the priority selector
              over a period of time tc> test its performance.               For example,
              the prioricy selector ffi=Y be designed to service each of a
    25        plurality of groups of queues for a predetermined proportion
              of time.    The scheduler monitor may be arranged co detect
              the number of times eac·n group of queues is selected for
              cell read cue over a period of time and check this against a
              predetermined value for each group of queues.                Fo~ example,
    30        the priority selector m.~y be designed to select a high
              priority group of queues 90% of time and a low priority
              group of queues 10% of time.          A scheduler monitor may be
              ~rrain9ed to detecc 1;.h,;: p:c::iority selector :stat:.us over a
Dec-28-2001 17: 25 CaseFrom-S&B/F&Co                   +613 Filed
                          6:20-cv-00480-ADA Document 82-3   .     03/17/21 T-051
                                                                             PageP.027/055
                                                                                  25 of 41 F-543
        78945-31

                                                23

        period of time and chec:k that the ratio of the number of
        high priority selectior1s to low priority selections is
        correct, in this example 9:1.

        SCHEDULER ELEMENT STATUS AND OUTPUT CELL

    s                 Another emboaiment of a scheduler monitor may be
        adapted to monitor one or more cells output from the
         scheduler and, for exarr,ple, detect from information
        contained within the cell, the identity of the queue of the
         input buffer from which the cell was read out.                  The status
   10   of one or more scheduler elements may also be monitored, for
        example, one or more elements from which the identity of the
         queue associated wich a particular cell can be predicted.
         The scheduler monitor may be adapted to predict the queue
         from which a particular cell is to be read out based on the
   15    status of the element(s), and to compare the predicted queue
         with che queue identified in the cell.

                      In one implementation, test cells may be generated
        by a   cell gener&tor, each including a queue identifier (e.g.
         header) uniquely identifying one of the queues within the
   20    input buffer in which t·ne cell should be placed.                  The
         scheduler monitor may d,;tect the/or each cell output from
         the scheduler and detecc from information within the cell
         the idem:.ity of the inp1lt buffer queue in which the cell was
         stored.

   25                 In one embodiment, the scheduler monitor detects
         and tracks successive p()sitions of the current pointers in
         each group of queues of the input buffer.                 From this
         information, the schedu:i.er monitor reads the sequence of
         queues from which succeBsive data cells are expected at the
   30    output of the scheduler.           The scheduler monitor may compare
         this expected sequence with the sequenc@ of queuss
         identified from the cells actually output from the
Dec-28-2001 17:25 Case                               +613 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3
                     From-S&B/F&Co                                         PageP.028/055
                                                                                26 of 41F-543
        78945-31

                                               24

        scheduler.      If the two sequences match, it may be determined
        that the scheduler           operating correctly.         On the other
        hand, any mismatch between the two sequences indicates the
        problem in scheduler o~•eration.

    5                Advantageously, the above methodology is based on
        comparing one order of events with another, and therefore
        this test method does not need to cycle accurate.                  For
        example, the start of the cell readout sequence, as
        indicated by the current pointers, may be determined by
   10   detecting which of the high and low priority amount pointers
        moves first, or by detecting the initial status of the
        priority selector.        The stare of the queue read out sequence
        as determined by the cells output from the scheduler is
        readily determined by detecting the first cell to be read
   15   out.

                     In other embodiments, the sequence of queues from
        which data cells are to be read out can be predicted by
        monitoring the status of other elements of the scheduler,
        for example, the sequen<:e of positions of the ne:x.t pointers
   20   for each group of input buffer queues, and/or the counters
        associated with each qu,~ue which decrease in value each time
        the cell is read out.

                     In any of the embodiments described above, the
        scheduler may be implem~mted as a simulated computer model
   25   of circuitry describing a scheduler, and may for example be
        described using RTL code~.          The scheduler monitor may be
        implemented using any suit:.able programming language and the
        monitor system may include a program language interface
         (PLl) to enable the monitor to detect the status and/or
   30   operations associated wjch elements of the scheduler module.

                     In one embodiment, the monitor may be implemented
        as a computer model and may be adapted to request the status
      Dec-28-2001 17: 26 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                                6:20-cv-00480-ADA Document 82-3                    PageP.029/055
                                                                                        27 of 41 F-543
              78945-31

                                                      25

              of one or more elements of a simulated scheduler (for
              example, described in RTL code) by sending requests via a
              PLI.      The PLI may be instructed to retrieve information
              concerning the status of one or more elements of the
          5   simulated scheduler by calling a file defining the PLI
              tasks.     The PLI tasks may specify the particular elements of
              the scheduler simulator whose status is required for
              monitoring.       For example, a suitable file may have the
              following form:

         10   //Synopsys Translate OFF

               'ifdef CHECK SCHEDULER

              $pli_task (scheduler parameters... )
               'endif

,1;           I /Synopsys Translate        ON

         15                 The scheduler parameter may include any one or
              more of the position of the next and current pointers, the
              statue of one or more queue registers, the status of one or
              more gueue counters, and the status of a priority selector,

                            In another embodiment, the monitor may be adapted
         20   to detect test cells input to the scheduler device and
              monitor the state of at least one element of the scheduler,
              and compare the detected status with an expected status
              based on the test cells supplied to the scheduler.                     For
              example, the monitor may be arranged to detect the status of
         25   the queue counters and/e>r queue status registers and to
              compare t.he status of t.hese elements with an expected status
              fo:r these elements, which may be predicted. from information
              coneained in each test c:ell identifying the queue in which
              the cell is to be stored.

         30             In one embodiment of the present invention, the
              scheduler may be impleme,nted and tested as a computer model
Dec-28-2001 17:26 Case                               +613 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3
                     From-S&B/F&Co                                         PageP.030/055
                                                                                28 of 41 F-543
        78945-31

                                               26

        using a language which enables the tested scheduler to be
        synsthesized in hardwa:r:e.         In one implementation,        the
        scheduler model may be tested and modified, as necessary,
        and a scheduler based c,n the tested model may then be
    5   sysnthesized in hardwaJ::·e using any suit.able device
        fabrication techniques known to those skilled in the art.

                     Although a computer model of a scheduler is
        preferred for performance testing, in another embodiment,
        the schedule may be implemented in hardware with different
   10   internal elements being formed as separate modules (e.g. IC
        chips or discrete circuits) having exposed connections or
        wires co enable the states of internal elements of the
        scheduler to be monitored.

                      In any of the embodiments described above, the
   15   scheduler monitor may provide an indication to a user
        indicating the result oE a test, che results of each of a
        plurality of tests and/or an indication of when the
        scheduler fails one or more tests.

                     Modifications to the embodiments described above
   20   will be apparent. co tho1;1e skilled in t.he art.
 Dec-28-2001 17:26 Case                               +613 Filed 03/17/21 T-051
                         6:20-cv-00480-ADA Document 82-3
                      From-S&B/F&Cc                                         PageP.29
                                                                                  031 /055
                                                                                       of 41 F-543
          78945-31

                                                    27

          CLAIMS:

          1.           A monitor for monitoring the operation of a
          scheduler for controlling the departure of data cells,
          comprising deteccion means for detecting a state of an
      5   element of said scheduler, comparing means for comparing the
          detected state with a predetermined state for said element
          and for outputting the result of the comparison.

          2.           A monitor as claimed in claim 1 1 wherein said
          scheduler is adapted to control the departure of data from a
     10   plurality of queues, an.:i said element comprises any one of:

                       an elemenc     fa.I'.'   recording whether a queue is empty
          or occupied, an element for recording the number of data
          cells contained in a gu,:me, an element identifying a queue
          from which data is to b8 oucpuc, and an element identifying
.,   15   a group of queues from which data is to be output.

          3.           A monitor as claimed in claim 2, wherein said
          element for identifying a queue from which data is to be
          output comprises one of a current pointer for identifying a
          queue from which data is; to be output, and a nexc pointer
     20   for identifying a queue from which data is to be output
          after data is output from the queue identified by said
          current pointer.

          4.           A monitor as claimed in claim l, furthe:r
          comprising monitoring means for monitoring a parameter
     25   relating to the operacicn of said scheduler, and determining
          means for determining an expected state for said element
          based on said monitored parameter.

          5.           A monitor as claimed in claim 4, wherein said
          scheduler is adapted to control the departure of data cells
Dec-28-2001 17:26 Case                               +619 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3
                     From-S&B/F&Co                                         PageP.032/055
                                                                                 30 of 41F-543
        78945-31

                                               28

        from a plurality of queues, and said element comprises any
        one of:

                     an element for recording whether a queue is empty
        or occupied, an elemen~ for recording the number of data
    ~   cells contained in a queue, an element identifying a queue
        from which a data cell is to be output, and an element
        identifying a group of queues from which a cell is to be
        output.

        6.           A   monitor as ,::laimed in claim 5, wherein said
   10   element for identifying a queue from which a cell is to be
        output, comprises one of:

                     a current point.er for identifying a queue from
        which a cell is to be output, and a next. pointer identifying
        a queue from which a cell is to be output after a cell is
   15   output from the queue identified by said current pointer.

        7.           A monitor as claimed in claim 5, wherein said
        parameter comprises one of:

                  information contained in a cell supplied for
        storage in a queue identifying the queue in which the cell
   20   is to be stored, and information contained in a cell output
        by said scheduler identifying a queue for storing the cell.

        8.           A monitor as claimed in claim 4, wherein said
        parameter comprises a state of a second element of said
        scheduler.

   25   9.           A monitor as claimed in claim 8, wherein said
        element comprises an element for identifying a queue from
        which a cell is to be ou~put, and said parameter comprises
        one of:
Dec-28-2001 17:26 Case                               +613 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3
                     From-S&B/F&Co                                         PageP.033/055
                                                                                 31 of 41F-543
         78945-31

                                               29

                     the state of an element recording whether is queue
         is empty or occupied, the state of an element recording the
         number of cells contained in a queue, and an element
         indicating a group of queues from which a cell is to be
     5   output.

         lO.         A monitor as •~laimed in claim 8, wherein said
         element comprises an eli:ement for recording whether a queue
         is empty or occupied, and said parameter comprises the
         status of an element. rec;:ording the number of cells contained
    lO   in a queue.

         11.         A monitor as c:laimed in claim 8, wherein said
         element. comprises an elE::ment for recording whet.her a queue
         is empty or occupied, and said paramecer comprises the
         status of a second elememt for recording whether the same
"   15   queue is empty or occupied,

         12.         A monitor as C'laimed in claim ll, wherein said
         first element comprises a register for recording whether
         said is empcy or occupied, and said second element comprises
         a counter for recording the number of data cells stored in
    20   said queue.

         13.         A monitor as claimed in claim 8, wherein said
         element comprises one of:

                     an element for recording whether a queue is empty
         or occupied, and an element for recording the number of
    25   cells contained in a que't..1e, and said parameter comprises the
         status of an element identifying a group of queues from
         which a cell is to be oui::put.

         14.         A   monitor as c.Laimed in claim        l,   wherein said
         scheduler comprises a computer generated model, and said
                      From-S&B/F&Co
Dec-28-2001 17 :26 Case  6:20-cv-00480-ADA Document 82-3                         32 of 41 F-543
                                                                            Page P.034/055
                                                       +613 Filed 03/17/21 T-051

        78945-31

                                               30

        monitor includes means for requesting said scheduler model
        co pass the status of said element to said monitor.

        15.          A monitor as claimed in claim 1, wherein said
        detection means is adapted to detect the status of said
    5   element before an operation causing a cell to be output, and
        said monitor further comprises prediction means for
        determining an expected status for said element after an
        operation causing a dat.a cell to be output and wherein said
        detection means is further adapted to detect the status of
   10   said element after said operation causing a data cell to be
        output, and wherein said comparison means is adapted to
        compare the status of said element with the expected status
        of said element aft.er s,:l.id operation.

        16.          A monit.or as claimed in claim 1, wherein said
   15   detection means is adapted to detect the stat.e of a second
        element prior to a next cell being output by said scheduler,
        and wherein said monitor further comprises prediction means
        for determining an expected state of said first element
        after the next cell readout by said scheduler and wherein
   20   eaid detection means is adapted to detect the state of said
        first element after the next cell is output, and said
        comparison means is adapted to compare the detected state
        with said expected state and output the result of the
        comparison.

   25   17.          A monitor as claimed in claim 16, wherein said
        second element comprises a current pointer which identifies
        a queue from which a data cell is to be readout and said
        first element comprises any one of:

                     an element rec,:Jrding whet.her a queue is empty or
   30   occupied, an element rec,::irding the number of cells in                a

        queue,   a next pointer id,3ntifying the next quaue from wh.ioh
        a data cell is to be output after the next cell output, and
Dec-28-2001 17:26 CaseFrom-S&B/F&Co                   +613 ..Filed 03/17/21 T-051
                         6:20-cv-00480-ADA Document 82-3                      PageP.035/055
                                                                                   33 of 41 F-54S
        78945-31

                                                31

        an element identifying a group of queues from which a cell
        is to be output.

        18.           A monitor as claimed in claim 16, wherein said
        second element comprises a next pointer identifying a queue
    5   from which a cell is to be output by said scheduler after
        the next cell output and said first element comprises any
        one of:

                      a current poi:nter identifying a queue from which
        the next cell is to be readout, an element recording whether
   10   a queue is empty or occupied, an element recording the
        number of cells contain1~d in a queue and an element
        identifying a group of queues from which a cell is to be
        readout:..

        19.           A monitor for monitoring the operation of a
   15   scheduler for controlling the departure of data cells,
        comprising detection metms for detecting a state of a first
        element of said schedulE~r and a parameter relating to the
        operation of said scheduler, determining means for
        determining an expected value of said parameter based on the
   20   detected state of said first element, and comparison means
        for comparing the detected parameter with said expected
        parameter and for outputting the result of the comparison.

        20.           A monitor as claimed in claim 19, wherein said
        parameter comprises one of:

   25                  information contained in a cell supplied for
        storage in a queue idencifying the queue in which the cell
        is to be stored, and information contained in a cell output
        by said      scheduler identifying a queue for storing the cell.

        21.           A monitor as claimed in claim 20, wherein said
   30   element comprises any one of:
Dec-28-2001 17:27 CaseFrom-S&6/F&Co                   +613 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3                    Page P.036/055
                                                                                 34 of 41 F-543
        78945-31

                                               32

                      an element fc1r recording whether a queue is empty
        of occupied, an element for recording the number of data
        cells contained in a q~eue, an element identifying a queue,
        an element identifying a queue from which a data cell is co
    5   be output, and an element identifying a group of queues from
        which a data cell is tc, be output.

        22.          A computer generated model of a scheduler for
        controlling the departure of data cells, the scheduler
        having a plurality of simulated circuit elements and an
   lO   instruction associated with at least one circuit element for
        causing the status of the element to be transferred
        externally of the simulated scheduler for detection.

        23,          A computer generated model as claimed in claim 22,
        wherein said element comprises any one of:

   15                 an element for recording whether a queue is empty
        or occupied, an element for recording the number of data
        cells contained in a queue, an element identifying a queue
        from which data is to be output, and an element identifying
        a group of queues from which data is to be output.

   20   24.           A monitor as claimed in claim 1, wherein said
        scheduler comprises a buffer having a plurality of queues
        for storing data cells, and a next pointer for identifying a
        queue from which a next cell is to be o'utput, and wherein
        said first element comprises a current pointer which
   25    identifies a queue from which a data cell is to be read out,
        and said monitor is arranged to detect the position of said
        current pointer after a data cell has been read from the
        queue identified by said current pointer and to compare said
        position with che po~ition of said next pointer.

   30    25.          A monitor as claimed in claim 1, wherein said
         scheduler comprises first and second elements and said
Dec-28-2001 17:27 Case                               +613 Filed 03/17/21 T-051
                        6:20-cv-00480-ADA Document 82-3
                     From-S&B/F&Co                                         PageP.037/055
                                                                                 35 of 41F-543
         78945-31

                                               33

         monitor is adapted to monitor the scate of at least one of
         said first and second elements at a plurality of different
         times and to compare the state of the element at said
         different times with an expected state at each of said
     5   plurality of different times.

         26.         A monitor for monitoring a scheduler for
         controlling the departuce of data cell~ from a plurality of
         queue~, comprising means for detecting the state of an
         element of said schedul,:!!r at a plurality of different times
    10   and comparing the detecced states with expected staces for
         that element and for oucputting che result of said
         comparison.

         27.         A   monitor as claimed in claim 26, wherein said
         scheduler is adapted to select queues for cell departure
1   15   from a plurality of different groups of queues, and said
         element comprises a selt;;ctor for selecting a group of queues
         from said plurality of ~rroups and whose s~atus indicates the
         selected group.

         28.         A monitor as c:la.imed in claim ll, wherein said
    20   detector is arranged to detect the status of said selector
         over a predetermined period of time and said comparison
         means is adapted to compare the number of times said
         selector selects a group of queues over said predetermined
         period with an expected value.

    25   2Sl.        A system for monitoring operation of a scheduler
         for controlling the departure of data cells from a plurality
         of queues, comprising a generator for generating tes~ cells
         and means for placing said test cells in said queues, each
         tes~ cell containing the identity of the queue                   which the
    30   cell is placed, and a monitor having means for detecting ehe
         state of at lease one element of said scheduler whose scate
         depends on which queue is selected by said scheduler for
Dec-28-2001 17:27CaseFrom-S&B/F&Co
                       6:20-cv-00480-ADA Document 82-3
                                                     +613 Filed 03/17/21 T-051
                                                                          Page P.038/055
                                                                               36 of 41 F-543
        78945-31

                                              34

        outputting a test cell and means for detecting from each
        test cell input to and/or output by said scheduler, the
        identity of the queue in which contained in said test cell,
        and comparison means adapted to at least one of:

    5                compare the detected element status with an
        expected status for said element based on the detected queue
        identity and compare the detected queue identity, with an
        expected queue identity based on the detected stacus of said
        element.

   10   30.          A system as claimed in claim 29, wherein said
        element comprises one of a pointer identifying the queue
        from which a data cell is to be output and an element for
        recording whether a queue is empty or occupied.

        31.          A method of monitoring operation of a scheduler,
   15   comprising supplying said scheduler with data, monitoring
        the state of an element of said scheduler, comparing the
        monitored state with an expected state for said element 1 and
        outputting the result of the comparison.

        32.          A method as claimed in claim 31, wherein said
   20   scheduler is adapted to control the departure of data from a
        plurality of queues, and said element comprises any one of:

                     an element fo~ recording whether a queue is empty
        or occupied 1 an element for recording the quantity of data
        contained in a queue 1 an element identifying a queue from
   25   which data is to be output, and an element identifying a
        group of queues from which data is to be output.

        33.          A method as claimed in claim 32, wherein said
        element for identifying a queue from which data is to be
        oucpuc comprises one of a current pointer for identifying a
   30   qu€uG from which data i,~ eo be output 1 and a next pointer
Dec-28-2001 17:27CaseFrom-S&B/F&Co
                       6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                          Page P.039/055
                                                                               37 of 41 F-543
        78945-31

                                              35

        identifying a queue from which da~a is to be output after a
        data cell is output from the queue identified by said
        current pointer.

        34.         A method as claimed in claim 31, further
    5   comprising monitoring a parameter relating to the operation
        of said scheduler, and determining an expected state for
        said element based on said monitored parameter.

        3S.         A   method as claimed in claim 31, further
        comprising monitoring a parameter relating to the operation
  10    of said scheduler, dete~mining an expected value for said
        parameter based on the 3tate of said element, comparing the
        monitored value of said parameter with the expected value of
        said parameter and outp1Jtting che resulc of the comparison.

        36.         A method as claimed in claim 34, wherein said
  15    scheduler is adapted to control the departure of data cells
        from a plurality of que,;es, and said element comprises any
        one of:

                     an element fo:c recording whether a queue is empty
        or occupied, an element for recording the number of cells
  20    contained in a queue, an element identifying a queue from
        which a data cell is to be output, and an element
        identifying a group of queues from which a cell is to be
        output.

        37.         A method as claimed in claim 36, wherein said
  25    element for identifying a queue from which a cell is to be
        output comprises one of a current pointer for identifying a
        queue from which a cell is to be output, and a next pointer
        identifying a queue from which a cell is to be output after
        a cell is output from the queue identified by said current
  30    pointer,
Dec-28-2001   17: 27 CaseFrom-S&B/F&Co                   +613 Filed 03/17/21 T-051
                           6:20-cv-00480-ADA Document 82-3                    PageP.040/055
                                                                                   38 of 41 F-543
              78945-31

                                                   36

              38.        A method as claimed in claim 36, wherein said
              parameter comprises on<~ of:

                          information r.::oncained in a cell supplied for
              storage in a queue identifying the queue in which the cell
      s       is to be stored, and information contained in a cell output
              from said scheduler idEmtifying a queue· for storing the
              cell.

              39.        A.   method as claimed in claim 34, wherein said
              element comprises an element for identifying a queue from
     10       which a cell is to be output, and said parameter comprises
              one of:

                          the status o1: an element recording whether a queue
              is empty or occupied, the state of an element recording the
              number of cells contained in a queue, and an element
     15       indicating a group of queues from which a cell is to be
              output.

              40.         A method as claimed in claim 34, wherein said
              element comprises an element for recording whether a queue
              is empty or occupied ar,d said parameter comprises the state
     20       of an element recording the number of cells contained in a
              queue.

              41.        A method as claimed in claim 34, wherein said
              element comprises one c.f:

                          an element fer recording whether a queue is empty
     25       or occupied, and an element for recording the number of
              cells contained in a queue, and said pa~ameter comprises ~he
              state of an element identifying a group of queues from which
              a cell is to be output.

              42.       A method as claimed in claim 31, wherein said
     30       scheduler comprises a computer generated model.
Dec-28-2001    17:27Case From-S&B/F&Co
                          6:20-cv-00480-ADA   Document 82-3
                                                          +813 Filed 03/17/21 T-051
                                                                               PageP.041/055
                                                                                    39 of 41 F-543

              78945-31

                                                    37

              43.         A method as claimed in claim 42, wherein the step
              of monitoring the sta~E~ of an element comprises calling an
              instruction aasociated with said scheduler model to pass the
              state of said element to said monitor.

      5       44.         A method as claimed in claim 42, wherein said
              computer generated model comprises a file containing a
              functional description of said element.

              45.         A method as claimed in claim 421 wherein said
              computer generated modE;l is described in a programming
    10        language from which the scheduler can be synthesized.

              46,         A method as c~laimsd in claim 45, wherein said
              scheduler model is gern.:rated using a hardware description
              programming language.

              47.         A   method as c:laimed in claim 4 6, wherein said
     15       programming language comprises one of Verilog and VDHL.

              48.         A method as claimed in claim 34, further
              comprising monitoring che state of one or more elements of
              said scheduler and comparing the state of the or each
              further element with      ai1   expect.ed state for the or each
     20       further element.

              49.         A method as 1::laimed in claim 48, further
              comprising determining an expected state for the or each
              further element based on at least one of the monitored and
              the expected state of :;aid first element.

     25       50.         A   method as ,:!laimed in claim 49, wherein said one
              or more further elemencs is/are selected from the group
              consisting of:

                          an element f,:,r recording whether a queue is empty
              or occupied, an elemenc tor recording the number of cells
Dec-28-2001    17: 27CaseFrom-S&B/F&Co
                          6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 Page
                                                                            T-051 40  of 41
                                                                                   P.042/055                                    F-543

              78945-31

                                                    38

              contained in a queue, an element identifying a queue from
              which a cell is to be output, and an element identifying a
              group of queues from which a cell is t:o be output.

              51.          A   method as claimed in claim 34, further
      5       comprising monitoring Qne or more further parameters
              relating to the operation of said scheduler and comparing
              the monitored value of the or each further parameter with an
              expected value for the or each parameter.

              52.          A method as claimed in             claim 51, further
    10        comprising determining the expected value of the or each
              further parameter :.based on at least one of the monitored
              value and the expected value of the first parameter.

              53.       A method as <.::laimed in claim 31, further
              comprising determining the expected state for said element
     15       based on at leas~ one previous state of said element or on
              at least one previous :state of another element or parameter
              relacing to the operation of said scheduler.

              54.          A method as claimed in claim 31,                                        further
              comprising monitoring the state of said element at a
     20       plurality of successive• times and comparing the sequence of
              monitored states with ,1 sequence of expected states for said
              element.

              55.          A   method as claimed in claim 34, comprising
              monitoring said parame1:er at a plurality of successive times
     25       and comparing the sequ(mce of monitored states of said
              parameter with a sequen.ce of expected states for said
              parameter.

              56.          A method as <::laimed in claim 55, wherein ea.ch
              parameter comprises information contained in a data cell




                                                     I !lli&!il&iiiLl!faC:iii iliiilUIII iilliiiiliiiiili1l, -ll1i Iii!   ti!ii::imHIWIII 11iliilidiiilliiP
Dec-28-200 I 17: 28Case From-S&B/F&Co
                        6:20-cv-00480-ADA Document 82-3+613Filed 03/17/21 T-051
                                                                           Page P.043/055
                                                                                 41 of 41 F-543

         78945-3l



         output by said schedul,;ir identifying a queue for storing
         said cell.

         57.          A   method of monitoring operation of a scheduler
         for controlling the departure of data cells, comprising
     5   supplying said schedul,er with data cells, monitoring the
         status of an element of said scheduler, monitoring the value
         of a parameter relatin9 to the operation of said scheduler,
         determining an expeccej value for said parameter based on
         the detected state of said element, and comparing the
   10    detected value of said parameter with said expec~ed value,
         and outputting the res~lc of the comparison.

         58.          A method of fabricating a scheduler for
         controlling the departure of data, comprising creating a
         computer model of a scheduler, generad.ng test cells for
   15    tes~ing the performance of said scheduler, monitoring the
         operation of said computer model including monitoring a
         state of at least one element of said model, determining
         whether said model is operating as required based on the
         monitored state of said at least one element, modifying said
    20   model if said model ie not operating as required, and
         synthesizing said scheduler in hardware based on the tested
         computer generated moclel.

         5.9.         A   scheduler fabricated according co the method of
         claim 58.
